Case: 12-40468       Document: 00512116748         Page: 1     Date Filed: 01/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 17, 2013
                                     No. 12-40468
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOHN MARK QUAAK,

                                                  Plaintiff-Appellant

v.

OFFICER BROWN; OFFICER HOUSTON; OFFICER SMITH;
OFFICER PUGH SEYOFF; OFFICER FANNING SEGOTT;
DEFENDANT CRY; DEFENDANT KATRAGRADDA; DEFENDANT
THOMAS; DEFENDANT BURLESON; DEFENDANT RIVAS,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:11-CV-356


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       John Mark Quaak, Texas prisoner # 1436525, appeals the dismissal of his
42 U.S.C. § 1983 lawsuit, alleging that officials with the Terrell Unit of the
Texas Department of Criminal Justice, Correctional Institutions Division, have
violated his constitutional rights. The district court dismissed the lawsuit
without prejudice pursuant to Federal Rule of Civil Procedure 41(b) because

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40468     Document: 00512116748      Page: 2   Date Filed: 01/17/2013

                                  No. 12-40468

Quaak failed to comply with its order that he submit a properly certified inmate
trust fund data sheet in support of his motion for leave to proceed in forma
pauperis.
      A district court may sua sponte dismiss an action for failure to prosecute
or to comply with any court order. FED. R. CIV. P. 41(b); McCullough v. Lynaugh,
835 F.2d 1126, 1127 (5th Cir. 1988). Because the dismissal at issue was without
prejudice and the applicable statute of limitations would not currently bar
Quaak’s refiling of the suit, we review for an abuse of discretion. See Berry v.
CIGNA/RSI-CIGNA, 975 F.2d 1188, 1190-91 (5th Cir. 1992); McCullough, 835
F.2d at 1127; see also Wallace v. Kato, 549 U.S. 384, 387 (2007); Cooper v.
Brookshire, 70 F.3d 377, 380 n.20 (5th Cir. 1995); TEX. CIV. PRAC. & REM. CODE
ANN. § 16.003(a).
      Quaak conclusionally asserts that the district court judge was prejudiced
against him, made false entries in the docket, and conspired with the defendants
to keep his lawsuit out of court. However, he offers no explanation for his failure
to comply with the district court’s order or for his delay in submitting the
required trust fund data sheet, which he ultimately supplied after the dismissal
of his case. Quaak has thus failed to show that the district court abused its
discretion. See FED. R. CIV. P. 41(b); McCullough, 835 F.2d at 1127. The district
court’s judgment is therefore AFFIRMED. Quaak’s motion for the appointment
of counsel, seeking to have counsel appointed to represent him in unspecified
future civil and criminal matters, is DENIED.




                                        2